                                        Case 5:20-cv-01354 Document 1-1 Filed 11/23/20 Page 1 of 1


JS 44 (Rev. 11/04)                                                                 CIVIL COVER SHEET
The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)         PLAINTIFFS                                                                                       DEFENDANTS

              Meritage Homes of Texas, LLC                                                                      National Union Fire Insurance Company of Pittsburgh, Pa.

     (b) County of Residence of First Listed Plaintiff: Maricopa                   County, AZ                   County of Residence of First Listed Defendant:              New York County, NY
                                    (EXCEPT IN U.S. PLAINTIFF CASES)                                                                          (IN U.S. PLAINTIFF CASES ONLY)


     (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)
Blake S. Evans/SCHUBERT & EVANS, PC,                                                                            Ellen Van Meir/THOMPSON, COE, COUSINS & IRONS, LLP,
900 Jackson Street, Suite 630, Dallas, TX 75202 / (214) 744-4400                                                700 N. Pearl Street, Suite 2500, Dallas, TX 75201 / (214) 871-8200

II.         BASIS OF JURISDICTION                          (Place an “X” in One Box Only)         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                              (For Diversity Cases Only)                                        and One Box for Defendant)
                                                                                                                                    PTF         DEF                                        PTF         DEF
    1      U.S. Government                  3 Federal Question                                       Citizen of This State          1           1      Incorporated or Principal Place     4          4
              Plaintiff                             (U.S. Government Not a Party)                                                                          of Business in This State

    2 U.S. Government                    4 Diversity                                                 Citizen of Another State         2         2      Incorporated and Principal Place      5      5
           Defendant                              (Indicate Citizenship of Parties in Item III)                                                            of Business in Another State

                                                                                                       Citizen or Subject of a        3         3        Foreign Nation                      6        6
                                                                                                        Foreign Country

IV.         NATURE OF SUIT                   (Place an “X” in One Box Only)
               CONTRACT                                                TORTS                                FORFEITURE/PENALTY                        BANKRUPTCY                         OTHER STATUTES

    110 Insurance                          PERSONAL INJURY                  PERSONAL INJURY             610 Agriculture                     422 Appeal 28 USC 158                 400 State Reapportionment
     120 Marine                           310 Airplane                    362 Personal Injury—        620 Other Food & Drug               423 Withdrawal                        410 Antitrust
     130 Miller Act                       315 Airplane Product               Med. Malpractice          625 Drug Related Seizure                      28 USC 157                   430 Banks and Banking
     140 Negotiable Instrument               Liability                     365 Personal Injury—           of Property 21 USC                                                      450 Commerce/ICC Rates/etc.
     150 Recovery of Overpayment          320 Assault, Libel &               Product Liability         630 Liquor Laws                         PROPERTY RIGHTS                    460 Deportation
           & Enforcement of Judgment          Slander                       368 Asbestos Personal       640 R.R. & Truck                    820 Copyrights                        470 Racketeer Influenced and
     151 Medicare Act                     330 Federal Employers’             Injury Product            650 Airline Regs.                   830 Patent                               Corrupt Organizations
     152 Recovery of Defaulted               Liability                        Liability                 660 Occupational                    840 Trademark                         480 Consumer Credit
           Student Loans                   340 Marine                      PERSONAL PROPERTY               Safety/Health                                                            490 Cable/Sat TV
          (Excl. Veterans)                 345 Marine Product              370 Other Fraud             690 Other                                                                  810 Selective Service
     153 Recovery of Overpayment             Liability                     371 Truth in Lending                     LABOR                       SOCIAL SECURITY                    850 Securities/Commodities/
           of Veteran’s Benefits           350 Motor Vehicle               380 Other Personal
                                                                                                         710 Fair Labor Standards             861     HIA (1395ff)                    Exchange
     160 Stockholders’ Suits              355 Motor Vehicle                  Property Damage
                                                                                                             Act                               862     Black Lung (923)             875 Customer Challenge
     190 Other Contract                      Liability                     385 Property Damage
     195 Contract Product Liability       360 Other Personal                 Product Liability         720 Labor/Mgmt. Relations            863     DIWC/DIWW (405(g))              12 USC 3410
     196 Franchise                           Injury                                                     730 Labor/Mgmt. Reporting            864     SSID Title XVI               890 Other Statutory Actions
                                                                                                              & Disclosure Act                 865     RSI (405(g))                 891 Agricultural Acts
            REAL PROPERTY                       CIVIL RIGHTS                   PRISONER PETITIONS
                                                                                                         740 Railway Labor Act                  FEDERAL TAX SUITS                   892 Economic Stabilization Act
     210   Land Condemnation            441 Voting                        510 Motions to Vacate       790 Other Labor Litigation                                                 893 Environmental Matters
                                         442 Employment                           Sentence                                                   870 Taxes (U.S. Plaintiff
     220   Foreclosure                                                                                  791 Empl. Ret. Inc.                                                        894 Energy Allocation Act
                                         443 Housing/                         Habeas Corpus:                                                      or Defendant)
     230   Rent Lease & Ejectment                                                                               Security Act                                                        895 Freedom of Information
                                               Accommodations                 530 General                                                    871 IRS—Third Party
     240   Torts to Land                                                                                                                                                               Act
                                            443 Housing/                     535 Death Penalty                                                  26 USC 7609
     245   Tort Product Liability
                                                                                                                                                                                     900 Appeal of Fee Determination
     290   All Other Real Property            Accommodations                 540 Mandamus & Other
                                                                                                                                                                                       Under Equal Access
                                             444 Welfare                      550 Civil Rights
                                            445 Amer. w/Disabilities-                                                                                                                  to Justice
                                                                              555 Prison Condition
                                               Employment                                                                                                                            950 Constitutionality of
                                            446 Amer. w/Disabilities-                                                                                                                      State Statutes
                                               Other
                                            440 Other Civil Rights

V.       ORIGIN                                                                                                                                                                                 Appeal to District
                               (PLACE AN “X” IN ONE BOX ONLY)
                                                                                                                                     Transferred from                                           Judge from
 1           Original         2     Removed from               3       Remanded from            4 Reinstated or             5   another district  6            Multidistrict       7     Magistrate
              Proceeding              State Court                         Appellate Court              Reopened                      (specify)                       Litigation                 Judgment
                                              Cite the U.S. Civil Statute under which you are filing and write brief statement of cause. (Do not cite jurisdictional statutes unless diversity):
                                                            Title 28 U.S.C. §1332(a) - citizenship diversity
VI. CAUSE OF ACTION                           Brief description of Cause:
                                                            breach of contract
VII. REQUESTED IN                               CHECK IF THIS IS A CLASS ACTION                         DEMAND                                            CHECK YES only if demanded in complaint:
      COMPLAINT:                                   UNDER F.R.C.P. 23                                                                                       JURY DEMAND:            Yes       No
VIII. RELATED CASE(S)                            (See instructions):
      IF ANY                                                           JUDGE                                                                        DOCKET NUMBER
DATE                                                                          SIGNATURE OF ATTORNEY OF RECORD
     November 23, 2020                                                        /s/Ellen Van Meir
FOR OFFICE USE ONLY
RECEIPT# _____________ AMOUNT __________________ APPLYING IFP ______________ JUDGE ___________________ MAG. JUDGE
